 

Exhibit 10.1

SECOND AMENDMENT TO OFFICE LEASE

This SECOND AMENDMENT TO OFFICE LEASE (this "Second Amendment") is made and
entered into effective as of July 1, 2016, by and between GOOGLE INC., a
Delaware corporation ("Landlord"), and QUOTIENT TECHNOLOGY INC., a Delaware
corporation f/k/a Coupons.com Incorporated ("Tenant").

R E C I T A L S

A.BP MV Technology Park LLC, a Delaware limited liability company (“Original
Landlord”) and Tenant (then known as “Coupons.com Incorporated”) entered into
that certain Office Lease dated as of December 22, 2010 (the “Original Lease”),
as amended by that certain (i) Notice of Lease Term Dates dated as of January
11, 2011 (the “First Notice”), between Original Landlord (by Boston Properties,
L.P.) and Tenant, (ii) First Amendment to Lease dated as of May 31, 2012 (the
“First Amendment”), between Original Landlord and Tenant,  (iii) Notice of Lease
Term Dates dated January 7, 2013 (the “500 Notice”), pertaining to the 500
Building (as defined in the First Amendment), between Original Landlord (by
Boston Properties, L.P.) and Tenant, and (iv) Notice of Lease Term Dates dated
January 7, 2013 (the “510 Notice”) pertaining to the 510 Building (as defined in
the First Amendment), between Original Landlord (by Boston Properties, L.P.) and
Tenant.  

B.The Original Lease, First Notice, First Amendment, 500 Notice and 510 Notice
are collectively referred to herein as the "Lease".

C.Landlord has succeeded to interests of Original Landlord as landlord under the
Lease.

D.Pursuant to the Lease, Landlord currently leases to Tenant and Tenant
currently leases from Landlord that certain premises containing approximately
66,163 rentable square feet and consisting of the following (collectively, the
“Existing Premises”):  (i) the 500 Building (also referred to herein as the
“Reduction Premises”); (ii) the 510 Building (as defined in the First
Amendment); and (iii) the 520 Building (as defined in the First Amendment).  The
510 Building and the 520 Building collectively contain approximately 48,913
rentable square feet and shall be collectively referred to herein as the
“Remaining Premises”.  

E.Landlord and Tenant now desire to amend the Lease in certain respects,
including to (i) reduce the Existing Premises by the Reduction Premises,
(ii) extend the Lease Term with respect to the Remaining Premises, and
(iii) otherwise modify the Lease, all upon the terms and conditions hereinafter
set forth.

F.All capitalized terms when used herein shall have the same meaning as is given
such terms in the Lease unless expressly superseded by the terms of this Second
Amendment.

-1-

--------------------------------------------------------------------------------

 

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Termination of Reduction Premises.  Landlord and Tenant hereby agree that
effective as of 12:00 midnight on December 31, 2016 (the "Reduction Premises
Expiration Date"), the Lease (as amended hereby) with respect to the Reduction
Premises, only, shall expire in accordance with its terms.  Tenant covenants to
surrender and deliver exclusive possession of the Reduction Premises to Landlord
on or prior to the Reduction Premises Expiration Date in the condition set forth
in Section 11 below, at Tenant’s sole cost and expense.  If Tenant does not
surrender and deliver exclusive possession of the Reduction Premises to Landlord
in such condition on or before the Reduction Premises Expiration Date, then the
holdover provisions of Article 16 of the Original Lease shall apply with respect
thereto.  Effective immediately after the Reduction Premises Expiration Date,
the Existing Premises leased by Tenant from Landlord pursuant to the Lease (as
amended hereby) shall no longer include the Reduction Premises, and for all
purposes under the Lease (as amended hereby) the "Premises" shall consist of the
Remaining Premises, only, containing approximately 48,913 rentable square
feet.  Notwithstanding the termination of the Lease (as amended hereby) with
respect to the Reduction Premises as provided herein or any provision of this
Second Amendment to the contrary, Tenant shall remain liable for:  (i) all of
Tenant's obligations under the Lease (as amended hereby) with respect to the
Reduction Premises arising prior to and including the Reduction Premises
Expiration Date, including, without limitation, the obligation under the Lease
to pay for any reconciliation of Tenant's Share of the Building Direct Expenses
with respect to the Reduction Premises (whether or not Tenant is first billed
for such amounts prior to or after the Reduction Premises Expiration Date); and
(ii) all of Tenant's indemnification and other obligations with respect to the
Reduction Premises which expressly survive termination of the Lease (as amended
hereby).

2.Extension of Term.  The Lease Term, which is currently scheduled to expire on
the Reduction Premises Expiration Date, is hereby extended with respect to the
Remaining Premises, only, for a period of thirty-six (36) months (the "Extended
Term") commencing on January 1, 2017 (the "Extended Term Commencement Date") and
expiring on December 31, 2019 (the "Extended Term Expiration Date"), unless
sooner terminated as provided in the Lease (as amended hereby).

-2-

--------------------------------------------------------------------------------

 

3.Base Rent.  During the Extended Term, the annual Base Rent (and monthly
installments thereof) payable by Tenant for the Remaining Premises shall be as
set forth in the following schedule: 

 

Period of
Extended Term



Annual
Base Rent

Monthly
Base Rent

Monthly Base Rent Rate per Rentable Square Foot of the
Remaining Premises

01/01/17 – 12/31/17

$1,966,302.60

$163,858.55

$3.35

01/01/18 – 12/31/18

$2,024,998.20

$168,749.85

$3.45

01/01/19 – 12/31/19

$2,083,693.80

$173,641.15

$3.55

4.Tenant's Share.  For purposes of determining Tenant's Share of Building Direct
Expenses for the Remaining Premises during the Extended Term:  (i) Tenant’s
Share with respect to the 510 Building shall continue to be one hundred percent
(100%) of the 510 Building (17.1594% of the Project); and (ii) Tenant’s Share
with respect to the 520 Building shall continue to be one hundred percent (100%)
of the 520 Building (18.9978% of the Project).  Section 6 of the Summary and
Section 4.2.8 of the Original Lease (as previously amended by Section 6 of the
First Amendment) are hereby further amended accordingly.      

5.Condition of the Premises.  Except for those obligations of Landlord expressly
set forth in the Lease, Landlord shall not be obligated to provide or pay for
any improvements, work or services related to the Existing Premises, and Tenant
shall accept the Remaining Premises in its "AS IS" condition as of the Extended
Term Commencement Date.  

6.Parking.  Effective from and after the Extended Term Commencement Date,
Section 5 of the Summary attached to the Original Lease (as previously amended
by Section 10 of the First Amendment) shall be further amended by deleting the
words “Two Hundred Thirty-Two (232) unreserved parking spaces (i.e., 3.5
unreserved parking spaces for every 1,000 rentable square feet of the Premises)”
and replacing them with the following:  “One Hundred Seventy-One (171)
unreserved parking spaces (i.e., 3.5 unreserved parking spaces for every 1,000
rentable square feet of the Premises)”.  

7.Outdoor Seating Area.  Effective from and after the Reduction Premises
Expiration Date, Tenant shall continue to have the non-exclusive right to use
the seating area adjacent to the 510 Building and the Reduction Premises,
including all of the existing outdoor furniture (the “Outdoor Furniture”)
currently located in such area, as shown on Exhibit A attached hereto and
incorporated herein. Landlord acknowledges that the Outdoor Furniture currently
located in the area adjacent to the 510 Building and the Reduction Premises is
owned by Tenant, shall remain the property of Tenant during the Extended Term
and that Landlord shall permit Tenant to leave the Outdoor Furniture in such
seating area during the Extended Term. Upon the expiration or early termination
of the Extended Term, Tenant shall remove the Outdoor Furniture.

-3-

--------------------------------------------------------------------------------

 

8.Tenant Notice Address.  Effective from and after the date of this Second
Amendment, Tenant’s address for Notices under the Lease (as amended hereby) (as
originally set forth in Section 9 of the Summary of the Lease), is hereby
revised to be as follows: 

 

Quotient Technology Inc.

400 Logue Avenue

Mountain View, CA 94043

Attention:

 

Gerry Rice

 

 

VP Finance and Operational Excellence

 

 

and to:

 

 

 

Quotient Technology Inc.

400 Logue Avenue

Mountain View, CA 94043

Attention:

Connie Chen, Esq.

 

9.Landlord’s Notice and Payment Addresses.  Effective from and after the date of
the mutual execution and delivery of this Second Amendment, Landlord's address
for Notices under the Lease (as amended hereby) (as originally set forth in
Article 28 of the Original Lease), is hereby revised to be as follows:

 

Google Inc.

1600 Amphitheatre Parkway

Mountain View, CA 94043

Attn:

Lease Administration

 

With a copy to:

 

Google Inc.

1600 Amphitheatre Parkway

Mountain View, CA 94043

Attn:

Legal/RE Matters

 

In addition, Landlord's address for Tenant's remittance of Rent payments under
the Lease (as amended hereby) (as originally set forth in Section 3.1 of the
Original Lease) is hereby revised to be as follows:

 

Google Inc.

1600 Amphitheatre Parkway

Mountain View, CA 94043

Attn:

Lease Administration

 

10.Surrender of Premises by Tenant.  On or before the Reduction Premises
Effective Date, Tenant shall surrender possession of the Reduction Premises (i)
with all furniture, information technology equipment and racks, audio-visual
equipment, counter-top kitchen

-4-

--------------------------------------------------------------------------------

 

appliances (but excluding all built-in and affixed kitchen appliances, cabling
and wiring and all other non-affixed personal property removed from the
Reduction Premises, and (ii) otherwise in the condition required pursuant to
Section 15.2 of the Original Lease, which requires the Premises to be
surrendered in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, repairs
which are specifically made the responsibility of Landlord under the Original
Lease and damage by casualty or condemnation excepted. 

11.Miscellaneous Modifications.  Effective from and after the date of the mutual
execution and delivery of this Second Amendment, (i) Sections 1.2 and 2.3 of the
Original Lease and Section 9 of the First Amendment shall all be deleted and of
no further force or effect, (ii) the following shall be added between “and not
as an Operating Expense” and “)” in the first (1st) sentence of Section 7.2.1 of
the Original Lease:  “, and Landlord shall not be required to amortize such
costs as described in fourth (4th) sentence of this Section 7.2.1”; and (iii)
the parties that Tenant is required to add as additional insureds to its
commercial general liability insurance, auto insurance, and additional liability
insurance policies pursuant to Section 10.7 of the Original Lease shall
hereafter be as follows:  “Google Inc. and its affiliates and their officers,
directors, shareholders, employees, agents and assignees.”

12.Brokers.  Landlord and Tenant each hereby represents and warrants to the
other party that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Second Amendment other than CBRE, Inc.,
representing Landlord, and Jones Lang LaSalle Americas, Inc., representing
Tenant (collectively, the "Brokers"), and that it knows of no real estate broker
or agent other than the Brokers who is entitled to a commission in connection
with this Second Amendment.  Landlord shall pay the Brokers a commission in
connection with this Second Amendment pursuant to a separate commission
agreement or agreements entered into between and/or among Landlord and the
Brokers.  Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing in connection with this Second
Amendment on account of the indemnifying party's dealings with any real estate
broker or agent other than the Brokers.

13.CASp Inspection.  For purposes of Section 1938 of the California Civil Code,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that the
Existing Premises has not undergone inspection by a Certified Access Specialist
(CASp).

14.Counterparts.  This Second Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same Second Amendment.

15.No Further Modification.  Except as set forth in this Second Amendment, all
of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

[SIGNATURES CONTAINED ON FOLLOWING PAGE]




-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment has been entered into as of the day
and year first above written.

 

"LANDLORD"

GOOGLE INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ David Radcliffe

 

Name:

David Radcliffe

 

Title:

VP. Real Estate

 

 

 

 

 

 

 

 

"TENANT"

QUOTIENT TECHNOLOGY INC., a Delaware

 

corporation f/k/a Coupons.com Incorporated

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 




-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment has been entered into as of the day
and year first above written.

 

"LANDLORD"

GOOGLE INC.,

 

a Delaware corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

"TENANT"

QUOTIENT TECHNOLOGY INC., a Delaware

 

corporation f/k/a Coupons.com Incorporated

 

 

 

By:

/s/ Connie Chen

 

 

Name:

Connie Chen

 

 

Title:

General Counsel

 

 

 

-7-

--------------------------------------------------------------------------------

 

Exhibit A

 

Tenant’s Non-Exclusive Use Outdoor Seating Area

 

 

[g2irn1trgobb000001.jpg]

 

 

-8-